--------------------------------------------------------------------------------

Exhibit 10.2
Alan Gaines Stock Agreement
 
STOCK AGREEMENT
FOR
ALAN GAINES


This STOCK AGREEMENT (the "Agreement") is made and entered into as of February
10, 2011 (the "Effective Date") by and between STRATEGIC AMERICAN OIL
CORPORATION, a Nevada corporation ("Company"), and ALAN GAINES, an individual
resident in the State of California ("Executive").


W I T N E S S E T H:


WHEREAS, the Board of Directors of the Company (the "Board") has determined that
it is in the best interests of the Company and its shareholders to appoint
Executive as the Board Chairman of the Company, and to provide incentive to
Executive, in addition to his salary and benefits, to remain with the Company by
making this grant of common stock in accordance with the terms and subject to
the conditions provided in this Agreement;


NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


1.           Certain Definitions.  For the purposes of this Agreement, (i)
"Subject Shares" shall mean the shares of Common Stock acquired by Executive
pursuant to Section 2, plus any shares of Common Stock, other capital stock or
any other security or securities issued with respect thereto or in exchange
therefore, in connection with any stock dividend, stock split, reverse split,
recapitalization or similar corporate event involving the Common Stock; (ii)
"Business Day" shall mean any day other than Saturday, Sunday or any other day
on which banks are authorized or required to be closed in the State of Texas;
(iii) "Related Entity" shall mean any Subsidiary, and any business, corporation,
partnership, limited liability company, trust or other entity in which the
Company or a Subsidiary holds a substantial ownership interest, directly or
indirectly; and (iv) "Subsidiary" shall mean any corporation or other entity in
which the Company has a direct or indirect ownership interest of 50% or more of
the total combined voting power of the then outstanding securities or interests
of such corporation or other entity entitled to vote generally in the election
of directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% or more of the assets on liquidation or
dissolution; (v) “Closing” shall mean the date of final closing on the
acquisition of Galveston Bay Energy LLC (GBE); (vi) “Effective Date” the date on
which the ownership of the purchased entity is defined (January 1, 2011)
 
 
Page 1

--------------------------------------------------------------------------------

 
 
2.          Award of Subject Shares.  The Company hereby grants to Executive,
FIFTEEN MILLION (15,000,000) shares of common stock, no par value (the "Common
Stock"), of the Company (collectively the "Subject Shares"), which shares are
and shall be subject to the terms, provisions and restrictions set forth in this
Agreement.  If the Company raises more than $11 million dollars via its 2011
private share placement, prior to the Closing, or through a series of such
placements within a three months period, the number of the Subject Shares shall
be proportionately increased.


3.           Cancellation of Subject Shares.  In the event that, on or prior to
March 31, 2011, the Company shall not have completed its acquisition of all of
the outstanding capital stock of GBE, pursuant to the terms of that certain
Purchase and Sale Agreement dated effective January 18, 2011, then all Subject
Shares granted to Executive hereunder shall be automatically cancelled as of
that date.


4.           Right of First Refusal.  The Company shall not have any right of
first refusal to purchase the Common Stock.


5.           Vesting of Subject Shares.  The Subject Shares shall vest as
follows:
 
“Closing” Date
7,500,000 shares
50% of total
First Anniversary of “Effective Date”
3,750,000 shares
25% of total
Second Anniversary of “Effective Date”
3,750,000 shares
25% of total

 
        6.           Delivery of Subject Shares.

(a)         One or more stock certificates evidencing the Subject Shares shall
be issued in the name of Executive but shall be held and retained by the
Secretary of the Company until the Closing.  All such stock certificates shall
bear the following legends, along with such other legends that the Board shall
deem necessary and appropriate or which are otherwise required or indicated
pursuant to any applicable stockholders agreement:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR UNDER THE SECURITIES
LAWS OF ANY STATE, AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION UNDER THE 1933 ACT AND SUCH OTHER APPLICABLE LAWS
(AS APPLICABLE) IS IN EFFECT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
SAID ACT AND LAWS AS CONFIRMED TO THE ISSUER BY AN OPINION IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER) OF COUNSEL (SATISFACTORY TO THE ISSUER).
 
 
Page 2

--------------------------------------------------------------------------------

 
 
(b)         Executive shall deposit with the Company stock powers or other
instruments of transfer or assignment, duly endorsed in blank with signature(s)
guaranteed, corresponding to each certificate representing Subject Shares until
such shares are delivered at or following the Closing.  If Executive shall fail
to provide the Company with any such stock power or other instrument of transfer
or assignment, Executive hereby irrevocably appoints the Secretary of the
Company as his attorney-in-fact, with full power of appointment and
substitution, to execute and deliver any such power or other instrument which
may be necessary to effectuate the transfer of the Subject Shares (or assignment
of distributions thereon) on the books and records of the Company.


(c)          At or immediately following the Closing (as defined above) or as
soon as administratively practicable thereafter, the Company shall promptly
cause the certificate or certificates for the Subject Shares to be delivered to
Executive.  The certificate or certificates shall continue to bear those legends
and endorsements that the Company shall deem necessary or appropriate (including
those relating to restrictions on transferability and/or obligations and
restrictions under the Securities Laws).


7.           Taxes. Executive may, within thirty (30) days of the Effective
Date, make an election to be taxed at the Effective Date, as the time of the
grant to him of the Subject Shares, pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the "83(b) election"), whereby for tax
purposes Executive's basis in the Subject Shares, shall be set at the fair
market value as of the Closing.
      
        8.           Rights with Respect to Subject Shares.



  

(a)          Except as otherwise provided in this Agreement, Executive shall
have, with respect to all of the Subject Shares, all of the rights of a holder
of shares of common stock of the Company, including without limitation (i) the
right to vote such Subject Shares, (ii) the right to receive cash dividends, if
any, as may be declared on the Subject Shares from time to time, and (iii) the
rights available to all holders of shares of common stock of the Company upon
any merger, consolidation, reorganization, liquidation or dissolution, stock
split-up, stock dividend or recapitalization undertaken by the Company;
provided, however, that all of such rights shall be subject to the terms,
provisions, conditions and restrictions set forth in this Agreement).


(b)          Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or of any outstanding Subject Shares
awarded hereunder, shall not affect in any manner the right, power or authority
of the Company to make, authorize or consummate: (i) any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business; (ii) any merger, consolidation or similar transaction
by or of the Company; (iii) any offer, issue or sale by the Company of any
capital stock of the Company, including any equity or debt securities, or
preferred or preference stock that would rank prior to or on parity with the
Subject Shares and/or that would include, have or possess other rights, benefits
and/or preferences superior to those that the Subject Shares includes, has or
possesses, or any warrants, options or rights with respect to any of the
foregoing; (iv) the dissolution or liquidation of the Company; (v) any sale,
transfer or assignment of all or any part of the stock, assets or business of
the Company; or (vi) any other corporate transaction, act or proceeding (whether
of a similar character or otherwise).
 
 
Page 3

--------------------------------------------------------------------------------

 


9.           Transferability.  The Subject Shares are not transferable until and
unless they become vested shares in accordance with this Agreement.  The terms
of this Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of Executive.  Any attempt to effect a Transfer of any
Subject Shares prior to the date on which the shares become vested shares shall
be void ab initio.  For purposes of this Agreement, "Transfer" shall mean any
sale, transfer, encumbrance, gift, donation, assignment, pledge, hypothecation,
or other disposition, whether similar or dissimilar to those previously
enumerated, whether voluntary or involuntary, and including, but not limited to,
any disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.  Notwithstanding the foregoing, the Subject
Shares may be transferred to any member of Executive's immediate family, to any
trust or other entity of which Executive and members of his family are the sole
beneficiaries or the beneficial holders of all equity interests.


10.         Amendment, Modification & Assignment; Non-Transferability.  This
Agreement may only be modified or amended in a writing signed by the parties
hereto.  No promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement.  Unless
otherwise consented to in writing by the Company, in its sole discretion, this
Agreement (and Executive's rights hereunder) may not be assigned by Executive,
and the obligations of Executive hereunder may not be delegated, in whole or in
part.  The rights and obligations created hereunder shall be binding on
Executive and his heirs and legal representatives and on the successors and
assigns of the Company.


11.         Complete Agreement.  This Agreement (together with those agreements
and documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
 
 
Page 4

--------------------------------------------------------------------------------

 


12.         Miscellaneous.


(a)          No Right to Continued Employment or Service.  This Agreement and
the grant of Subject Shares hereunder shall not confer, or be construed to
confer, upon Executive any right to employment or service, or continued
employment or service, with the Company or any Related Entity.  Executive’s
employment shall be governed by a separate agreement, the general terms of which
are set out in Exhibit “A” attached hereto. It is also hereby understood that
if, during the initial term of employment, the Executive were to be terminated
for cause (as defined in the employment contract) or Executive voluntarily
terminates/withdraws their own employment the vesting of the outstanding Subject
Shares shall cease immediately unless otherwise agreed to in writing by both
parties.
 
(b)         Change in Control. After the Closing, in the event of a change of
control, the Executive's total share package automatically vests. A change of
control is defined as the transfer or sale of more than 30% of the corporation's
primary common shares outstanding, in one transaction or a series of related
transactions.


(c)          No Limit on Other Compensation Arrangements.  Nothing contained in
this Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.


(d)          Severability.  If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Subject Shares hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).


(e)          No Trust or Fund Created.  Neither this Agreement nor the grant of
Subject Shares hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Related Entity and Executive or any other person.  To the extent that Executive
or any other person acquires a right to receive payments from the Company
pursuant to this Agreement, such right shall be no greater than the right of any
unsecured general creditor of the Company.


(f)           Law Governing.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Texas (without
reference to the conflict of laws rules or principles thereof).
 
 
Page 5

--------------------------------------------------------------------------------

 


(g)          Interpretation.  Executive accepts the Subject Shares subject to
all of the terms, provisions and restrictions of this Agreement.  The
undersigned Executive hereby accepts as binding, conclusive and final all
decisions or interpretations of the Board upon any questions arising under this
Agreement.


(h)          Headings.  Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.


(i)           Notices.  All notices or other communications which are required
or permitted hereunder shall be in writing and sufficient if delivered
personally or sent by air courier or first class certified or registered mail,
return receipt requested and postage prepaid, addressed as follows:


If to Executive, to:
Alan Gaines
100 South Doheny Drive
Beverly Hills, CA 90211
 
If to the Company, to:
Strategic American Oil Corporation
600 Leopard Street, Suite 2015
Corpus Christi, Texas 78401


or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of delivery if
personally delivered; on the Business Day after the date when sent if sent by
air courier; and on the third Business Day after the date when sent if sent by
mail, in each case addressed to such party as provided in this Section or in
accordance with the latest written direction from such party.


(j)           Non-Waiver of Breach.  The waiver by any party hereto of the other
party's prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.


(k)          Counterparts.  This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.
 
 
Page 6

--------------------------------------------------------------------------------

 


        IN WITNESS WHEREOF, the parties hereto, intending to be legally bound,
have executed this Agreement on February 15, 2011.
    

  STRATEGIC AMERICAN OIL CORPORATION      
By:
/s/ Jeremy G. Driver     Jeremy G. Driver     Chief Executive Officer

 
AGREED AND ACCEPTED:


/s/ ALAN GAINES
ALAN GAINES
 
 
Page 7

--------------------------------------------------------------------------------

 

Exhibit “A”
Key Terms of Employment Agreement
Title:  Board Chairman (of the Company)
Term:  Two (2) years to commence upon “Closing”, retroactive to Effective date.
Board Membership:  Executive shall become Chairman of the Board of the Company
when the company has obtained D&O insurance.  Company agrees to diligently
pursue the acquisition of such insurance.
Salary and benefits:  To accrue from January 1, 2011, and to be determined
within 60 days after Closing by the agreement of the Board or its compensation
committee and Executive, and to be competitive with comparable companies in the
exploration and production business.
 
 
Page 8

--------------------------------------------------------------------------------